291 S.W.3d 862 (2009)
STATE of Missouri, Respondent,
v.
Clarence L. MILLER, Appellant
No. WD 69949.
Missouri Court of Appeals, Western District.
September 15, 2009.
Rosalynn Koch, Columbia, MO, for appellant.
*863 Richard A. Starnes, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., P.J., JAMES M. SMART, JR., and MARK D. PFEIFFER, JJ.

Order
PER CURIAM:
Clarence Miller appeals his conviction for driving while intoxicated, section 577.010, and driving while revoked, section 302.321.
The judgment is affirmed pursuant to Rule 30.25(b).